Citation Nr: 1314160	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and dementia.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967.  He served in the Republic of Vietnam and received the Combat Infantryman Badge for his service.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama, currently has jurisdiction over this appeal.  

In April 2011, the Veteran testified before the Decision Review Officer at a hearing held at his local RO.  A transcript of the hearing is associated with the record.  

In September 2011 and February 2013, the Board remanded this matter for additional development.  The matter has been returned to the Board for additional appellate consideration.

As mentioned in the Board remand of February 2013, this appeal is expanded from the Veteran's original claim of PTSD to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through March 2013 which were considered in the most recent March 2013 supplemental statement of the case.  The remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal other than a diagnosis of insomnia.



FINDINGS OF FACT

1.  Service personnel records show that the Veteran is in receipt of the Combat Infantryman Badge. 

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran holds a diagnosis of insomnia which results from combat service.

3.  The evidence on file does not include a current diagnosis of PTSD made in accordance with the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).   

3.  There is no diagnosis of any other psychiatric disorder other than insomnia.


CONCLUSION OF LAW

The criteria for service connection for insomnia have been met, but the criteria for service connection for an acquired psychiatric disorder other than insomnia, to include PTSD and dementia, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a current acquired psychiatric disorder is related to his service with the United States Army from August 1965 through August 1967.      

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in September 2006 and February 2012, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in September 2006, prior to the initial adjudication of the claims in February 2007.  Thereafter, the RO adjudicated the claim in a Statement of the Case (SOC) issued in July 2008, and in Supplemental SOCs issued in July 2011, December 2012, and March 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records and post-service treatment records, including private medical reports and VA records, have been obtained and associated with the file.  In addition, lay statements from the Veteran's childhood friend and his wife have also been added to the file along with contentions and arguments provided by the Veteran.  

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in January 2007, May 2011, and February 2012 addressing the claim.  Notably, a VA examiner in May 2011 noted that, given the Veteran's dementia, it would be difficult to provide an Axis I diagnosis without both neuropsychiatric testing and ongoing formal psychiatric evaluation.  At that time, the Veteran was specifically referred for VA clinic evaluation but the Veteran has not complied.  In general, the Veteran's VA clinic records routinely record negative depression and PTSD screening examinations.  The Veteran has not maintained that any of these examinations were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

As the Veteran has not sought formal treatment, and additional examiners have not sought any additional testing as necessary to provide opinion, the Board defers to examiner expertise that the evaluations are as fully developed to address the questions at hand.  Cf. Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that an examination opinion should clarify whether inability to come to conclusion was based on all "procurable and assembled data" and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).

The Board is also satisfied as to substantial compliance with its September 2011 and February 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The September 2011 remand included scheduling the Veteran for another VA psychiatric examination, which he had in February 2012.  The February 2013 remand directed the AMC to obtain an addendum opinion to the February 2012 VA examination wherein the examiner would opine whether the Veteran's dementia was incurred in or is otherwise related to his active military service, to include the conceded in-service stressors, irrespective of whether he had another psychiatric disability.  Such an addendum opinion was obtained in February 2013.  It also directed the AMC to obtain the Veteran's recent VA treatment records, dated from October 2012 to the present.  These records were obtained and associated with the Veteran's Virtual VA file.  The September 2011 and February 2013 remands also directed the AMC to readjudicate the Veteran's claim, which was accomplished in the December 2012 and March 2013 Supplemental SOCs.  For these reasons, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases such as psychoses may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD 214 reflects that he served with the United States Army from August 1965 to August 1967, to include service in Vietnam from December 1965 to December 1966.  His awards and decorations include a Combat Infantryman Badge.  His military occupational specialty (MOS) was described as Infantry Fire Crewman.  

In light of the awards and decorations received in conjunction with the Veteran's service in Vietnam, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

The Veteran filed an original service connection claim for PTSD in September 2006.  The Veteran's service treatment records are entirely negative for complaints, findings or a diagnosis of a psychiatric nature.  The July 1967 separation examination report shows a normal psychiatric evaluation, and in a July 1967 report of medical history the Veteran denied "frequent trouble sleeping," "frequent or terrifying nightmares," "depression or excessive worry," "loss of memory or amnesia," and "nervous trouble of any sort."  

Post service VA and private medical records are negative for psychiatric problems until he was prescribed temezepam for insomnia in 2010.  The Veteran routinely had negative depression and PTSD screens.

The Veteran was afforded an initial VA psychiatric examination in January 2007.  This examination showed an Axis I diagnosis of alcohol abuse, in full remission.  It was also noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran was afforded a second VA psychiatric examination in May 2011.  Again, he did not meet the DSM-IV criteria for a diagnosis of PTSD, but dementia diagnosed.

In September 2011, the Board remanded the claim of service connection for a psychiatric disorder for additional evidentiary development, including scheduling the Veteran for a VA examination and obtaining a medical opinion.  

In this regard, the Board noted that the May 2011 VA examiner failed to provide an opinion regarding whether there is a nexus between the Veteran's dementia and military service, including his reported in-service stressors, and, thus, a new medical opinion was requested.  

The Veteran was afforded another VA mental disorders examination in February 2012 where he was again diagnosed with dementia, as opposed to PTSD.  The February 2012 VA examiner stated that there was no link between the Veteran's current diagnosis of dementia and his conceded in-service stressor; however, he did not provide a rationale in support of his opinion.  As such, his opinion was deemed inadequate and a supplemental opinion was requested.  

In July 2012, the psychologist who conducted the February 2012 VA examination provided an addendum to his previous report after reviewing the claims file again.  The VA examiner stated that the current available medical evidence, such as medical literature review, with regards to PTSD and dementia does not support a cause and effect relationship with the Veteran's in-service stressors (being in combat or witnessing combat) and the onset of his dementia.  He stated that, while it appears that veterans with PTSD are more at risk for the onset of dementia versus veterans without PTSD, more study is needed to determine the relationship between the two variables.  He finally stated that, without a direct cause and effect relationship, he could not resolve the medical question without regarding mere speculation, "as there is no current way to accurately determine or predict what veterans with PTSD are more at risk than others to develop dementia."  

The February 2012 VA examiner provided a second addendum in November 2012 wherein he reiterated that the evidence of record reflects that the Veteran does not meet the diagnostic criteria for PTSD.  

In February 2013, the Board noted that while the VA examiner provided a rationale in support of his initial conclusion (that there is no link between the Veteran's dementia and his in-service stressors), it was not clear if the rationale provided related to the relevant issue in this case.  In this regard, the Board noted that the VA examiner referred to the lack of evidence showing a direct cause and effect relationship; however, it was not clear if the examiner was referring to a cause and effect relationship between the Veteran's dementia and military service or his dementia and PTSD.  In addition, it appeared that the examiner's rationale was based upon (1) whether the Veteran has PTSD and (2) medical studies regarding the development of dementia among veterans with PTSD.  Indeed, the rationale provided was not clear and did not appear to relate to or address the relevant issue in this case, i.e., whether the lay and medical evidence of record supports a finding that the Veteran's dementia was incurred in or is otherwise related to his military service, to include his conceded in-service stressors.  

In February 2013 the Board remanded the case again for a clarification opinion from the February 2012 VA examiner.  The February 2012 VA examiner was asked to comment on whether the evidence of record supported a finding that the Veteran's dementia was related to his military service, irrespective of whether he has a diagnosis of PTSD or any other psychiatric disorder.  

In February 2013, such an opinion was obtained.  Specifically, the February 2012 VA examiner reviewed the claims file along with the question posed by the Board in February 2013 and wrote that there was no known direct cause and effect relationship between combat stressors and dementia.  The examiner also wrote that it was less likely than not (probability less than 50 percent) that the Veteran's dementia was incurred in or was otherwise related to his active military service, to include the conceded in-service stressors, irrespective of whether he had another psychiatric disorder.  

To the extent that the Veteran seeks service connection specifically for PTSD, service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  

The diagnostic criteria, including those related to stressors, set forth in the DSM-IV for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  The DSM-IV provides two requirements to support a diagnosis of PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others;" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).   

Initially, a threshold requirement for the granting of service connection for PTSD is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).   

As above, while the Veteran specifically identified PTSD as his current psychiatric disorder, current evidence shows that he does not meet the diagnostic criteria for PTSD but, instead, has a diagnosis of dementia.  See VA examination reports dated in May 2011 and February 2012.

Absent the required DSM-IV diagnosis of PTSD, there is no current disability to attribute to the Veteran's military service, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In any event, the most important point is that the Veteran does not have the required DSM-IV diagnosis of PTSD.  Accordingly, the question of whether he actually experienced the type of stressors during his military service that he is alleging is ultimately inconsequential (regardless of the type and amount of evidence he needs to prove the occurrence of these claimed events) because even if, for the sake of argument, he did, there still is not confirmation he has consequent PTSD.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").   

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, because it is firmly established that the evidentiary record does not contain a current diagnosis of PTSD made in accordance with the DSM-IV; service connection for this claimed disorder is not warranted upon this basis alone. 

In so holding, the Board recognizes the belief of the Veteran and his partner that he manifests PTSD.  In deciding this claim, the Board has placed greater probative weight on the VA examiner opinions as these examiners have greater expertise and training than the Veteran and his partner in diagnosing PTSD in accordance with DSM-IV.

With respect to the service connection claim for a psychiatric disorder other than PTSD, the Board finds that the Veteran's VA clinic records list a diagnosis of insomnia for which he has been prescribed medications.  Primary insomnia is identified as a dyssomnia disorder under DSM-IV.  None of the examiner evaluations have identified the Veteran's insomnia has occurring exclusively during the course of another mental or medical disorder.  The Veteran himself has described his insomnia as due to combat-related memories.  Resolving reasonable doubt in favor of the Veteran, the Veteran holds a diagnosis of insomnia which results from combat service.  To this extent, the appeal is granted.

However, the Board finds no basis for the grant of service connection for any other acquired psychiatric disorder.  Post service VA and private medical records are negative for an impression of dementia, the only other diagnosed acquired psychiatric disorder, until the May 2011 VA psychiatric examination.  Significantly, the Veteran was afforded a VA psychiatric examination in January 2007 which showed an Axis I diagnosis of alcohol abuse, in full remission.  The May 2011 VA examiner reviewed the January 2007 VA examination report and noted that it was apparent that the Veteran had had a progressive impairment in cognitive function over the interim.  Accordingly, it appears that the Veteran developed dementia sometime between the January 2007 VA examination and the May 2011 VA examination. 

With respect to evidence of service incurrence, the Veteran's service treatment records do not reflect that any psychiatric disorder was diagnosed in service.  Moreover, there is no indication that the Veteran had a diagnosis of a psychosis manifested to a compensable degree during the first year following his separation from service.  Clinical evidence reflects that a psychiatric disorder was not initially diagnosed until May 2011, approximately 44 years after the Veteran's discharge from service.  Accordingly, entitlement to service connection for a psychosis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2012).   

Significantly, no psychiatric disorder diagnosed post-service, to include dementia, has been etiologically linked to the Veteran's period of service or any incident therein, to include the Veteran's reported stressor of seeing a friend of his get killed during service.  A requirement for a showing of such a relationship has been repeatedly reaffirmed by the Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service (or a service connected disability) and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In fact, the record contains competent medical opinions of a VA examiner provided in 2012/2013 to the effect that dementia was less likely than not incurred in or caused by service.  The examiner explained that it was less likely than not that the Veteran's dementia was incurred in or was otherwise related to his active military service.  As above, it appears that the Veteran developed dementia sometime between the January 2007 VA examination and the May 2011 VA examination.     

As the aforementioned VA opinion of 2012/2013 was based on a comprehensive review of the file, as well as consideration of both lay and clinical evidence, and rationale supporting the opinions was offered, the Board considers this medical opinion to be the most probative evidence of record as related to the matter of etiological nexus.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent lay or medical evidence rebutting this opinion or otherwise diminishing its probative weight.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).   

In this case, the file contains essentially no indication, either by virtue of lay or clinical evidence, of continuity and chronicity of dementia symptoms during or since service.  In this regard, the Veteran himself has not made such assertions or provided a history of chronicity of psychiatric symptomatology since service in any clinical record other than reporting increased alcohol use since service.  To be clear, the Veteran has not alleged that any symptomatology underlying the dementia diagnosis first manifested in service or shortly thereafter to even allow consideration of 38 U.S.C.A. § 1154(b).

In addition, clinical records reflect that psychiatric symptomatology did not manifest and was not initially treated until over 44 years after the Veteran's discharge from service.  The length of time from service separation and first documentation of dementia is not consistent with a finding of chronic disability incurred during active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is a proper factor to consider when evaluating continuity of symptomatology).  

To the limited extent that the Veteran himself has maintained (such as by virtue of the filing of the claim) that his currently claimed dementia is service-related, the Veteran has not demonstrated that he has any expertise to render such an opinion.  In any event, the Board finds the service treatment records, clinical evidence and VA opinions of 2012/2013 to be the most probative and reliable evidence on file - particularly the VA opinions as they are rendered by individuals with greater expertise and training than the Veteran and his partner in diagnosing acquired psychiatric disorders.

For the reasons explained herein, the criteria for service connection for insomnia have been met, but the preponderance of the evidence is against the service connection claim for a psychiatric disorder other than insomnia, to include PTSD.  To this extent, the appeal is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for insomnia is granted, but service connection for an acquired psychiatric disorder, to include PTSD and dementia, is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


